Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  line 4 claim 9 recites “corresponds the plurality of clusters” it appears it should be “corresponds to the plurality of clusters”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11048734. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 is slightly broader than claim 1 of U.S. Patent 11048734.  Claim 1 is anticipated by claim 1 of US Patent 11048734.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-10, 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20140310255 by Cardell et. al. (hereafter Cardell).


Claim 6:
Cardell discloses “A computing system, comprising: one or more processors; and a memory storing program instructions that, when executed by the one or more processors, cause the one or more processors to at least:”[0070, processor/memory] 
“receive a plurality of input characters;”[fig. 1 query; fig. 2a, rhubarb] 
“compare the plurality of input characters with a plurality of feature vectors associated with a first plurality of images to identify a second plurality of images from the first plurality of images;”[ compare (fig. 1 134) the plurality of input characters (fig. 1 query; fig. 2a, rhubarb) with a plurality of feature vectors (0136, query suggestion groupings are arranged in a row) associated with (fig. 1) a first plurality of images (0030, thumbnails of responsive images; fig. 2 210-216; fig. 1 138) to identify a second plurality of images (fig. 2b 222; fig. 1 142) from the first plurality of images (0030, thumbnails of responsive images; fig. 2 210-216; fig. 1 138)] 
“determine a plurality of descriptive titles associated with the second plurality of images as autocomplete options; and”[ determine a plurality of descriptive titles (stalk, plant, leaves, garden) associated with the second plurality of images (fig. 2 222) as autocomplete options (0028, text describing the query suggestion)] 
“provide the autocomplete options.”[fig. 2 210-216, stalk, plant, leaves, garden]

Claim 7:
Cardell discloses “The computing system of claim 6, wherein comparing the plurality of input characters with the plurality of feature vectors associated with the first plurality of images to identify the second plurality of images from the first plurality of images includes: generating an input feature vector corresponding to the plurality of input characters; and comparing the input feature vector with the plurality of feature vectors associated with the first plurality of images to identify the second plurality of images from the first plurality of images. “[wherein comparing the plurality of input characters (fig. 2 rhubarb) with the plurality of feature vectors (0136, query suggestion groupings are arranged in a row)  associated with the first plurality of images (0030, thumbnails of responsive images; fig. 2 210-216; fig. 1 138) to identify the second plurality of images (fig. 2b 222; fig. 1 142) from the first plurality of images(0030, thumbnails of responsive images; fig. 2 210-216; fig. 1 138)  includes: generating an input feature vector (fig. 2 204) corresponding to the plurality of input characters (fig. 2, rhubarb); and comparing the input feature vector (fig. 2 204) with the plurality of feature vectors (0136, query suggestion groupings are arranged in a row) associated with the first plurality of images(0030, thumbnails of responsive images; fig. 2 210-216; fig. 1 138)  to identify the second plurality of images (fig. 2b 222; fig. 1 142) from the first plurality of images(0030, thumbnails of responsive images; fig. 2 210-216; fig. 1 138) ] 

Claim 8:
Cardell discloses “The computing system of claim 6, wherein: the plurality of feature vectors includes a plurality of elements corresponding to textual information associated with the first plurality of images; and comparing the plurality of input characters with the plurality of feature vectors associated with the first plurality of images to identify the second plurality of images from the first plurality of images includes comparing the plurality of input characters with the plurality of elements.”[ the plurality of feature vectors includes a plurality of elements corresponding to textual information associated with the first plurality of images; and comparing the plurality of input characters with the plurality of feature vectors associated with the first plurality of images to identify the second plurality of images from the first plurality of images includes comparing the plurality of input characters with the plurality of elements] 

Claim 9:
Cardell discloses “The computing system of claim 6, wherein the program instructions, when executed by the one or more processors further cause the one or more processors to at least: cluster the second plurality of images into a plurality of clusters, and wherein the plurality of descriptive titles corresponds the plurality of clusters.”[ cluster the second plurality of images into a plurality of clusters (fig. 2b 220; a cluster 220 is provided for each 210-216), and wherein the plurality of descriptive titles (fig. 2 224, query suggestions) corresponds the plurality of clusters (fig. 2b 220; a cluster 220 is provided for each 210-216)]  
Claim 10:
Cardell discloses “The computing system of claim 9, wherein clustering the second plurality of images into the plurality of clusters includes comparing feature vectors associated with the second plurality of images to determine an image similarity between images of the second plurality of images.”[ wherein clustering the second plurality of images (fig. 2 222) into the plurality of clusters (fig. 2 220) includes comparing feature vectors (0136, query suggestion groupings are arranged in a row)  associated with the second plurality of images (fig. 2 222) to determine an image similarity between images (0021, representative image)of the second plurality of images (fig. 2 222)]
  
Claim 12:
Cardell discloses “The computing system of claim 9, wherein the images in each of the plurality of clusters are ranked and an image with a highest rank is provided with the autocomplete options.”[ wherein the images in each of the plurality of clusters are ranked (0030, ranking of the images) and an image with a highest rank (0030, top 3; fig. 2 210, top 3 images) is provided with the autocomplete options (fig. 2 210, stalk)]  
Claim 13:
Cardell discloses “The computing system of claim 9, wherein the plurality of descriptive titles corresponds to the plurality of clusters such that each of the plurality of descriptive titles corresponds to a respective one of the plurality of clusters and each of the plurality of descriptive titles is determined recursively.”[ wherein the plurality of descriptive titles (fig. 2 224 query suggestion; there are at least four descriptive titles rhubarb plant, rhubarb stalk rhubarb leaves, and rhubarb garden)corresponds to the plurality of clusters (fig. 2 220; 220 is provided for each query suggestion grouping) such that each of the plurality of descriptive titles (fig. 2 224) corresponds to a respective one of the plurality of clusters (fig. 2 220) and each of the plurality of descriptive titles (fig. 2 224 query suggestion; there are at least four descriptive titles rhubarb plant, rhubarb stalk rhubarb leaves, and rhubarb garden)is determined recursively (0036, submit the query suggestion to the search engine as a query)]  
Claim 14:
Cardell discloses “The computing system of claim 13, wherein recursive determination of each of the plurality of descriptive titles includes, at least: determining, based at least in part on the plurality of input characters, an initial descriptive title for the respective one of the plurality of clusters; processing the initial descriptive title to determine, based at least in part on the initial descriptive title, a second descriptive title; and providing the second descriptive title as the descriptive title for the respective one of the plurality of clusters.”[ wherein recursive determination of each of the plurality of descriptive titles (fig. 2 224 query suggestion; there are at least four descriptive titles rhubarb plant, rhubarb stalk rhubarb leaves, and rhubarb garden)includes, at least: determining, based at least in part on the plurality of input characters (fig. 2a, rhubarb), an initial descriptive title (fig. 2b, rhubarb in rhubarb plant 224)for the respective one of the plurality of clusters (fig. 2 220); processing the initial descriptive title to determine (fig. 2a, rhubarb), based at least in part on the initial descriptive title(fig. 2b, rhubarb in rhubarb plant 224), a second descriptive title (fig. 2b, rhubarb plant 224); and providing the second descriptive title as the descriptive title(fig. 2b, rhubarb plant 224)  for the respective one of the plurality of clusters (fig. 2 220)]

	
Claim 15:
Cardell discloses:
“receiving a plurality of input characters;”[cardell, fig. 2a, 204 rhubarb, fig. 1 query] 
“identifying a set of content items from a corpus of content items relating to the plurality of input characters;” [identifying a set of content items (0021, identify resources that are relevant to the queries) from a corpus of content items (fig. 1 105 )relating to the plurality of input characters (0021, relevant to the query)]
“determining a plurality of descriptive titles from the set of content items;” [determining a plurality of descriptive titles (0028, text describing) from the set of content items (0028, image data)]
“providing the plurality of descriptive titles as auto-completion options for the plurality of input characters;” [providing the plurality of descriptive titles (0028, the textual data)as auto-completion options for the plurality of input characters (0028-0029, fig. 1, fig. 2a, rhubarb stalk, rhubarb plant, rhubarb leaves, rhubarb garden)]
“receiving a selection of a first descriptive title of the plurality of descriptive titles;”[ receiving a selection of a first descriptive title (fig. 2b, 212, plant) of the plurality of descriptive titles (fig. 2b, stalk, plant, leaves, garden )] 
“presenting a plurality of content items of the set of content items that correspond to the first descriptive title;”[ presenting a plurality of content items of the set of content items (fig. 2 220) that correspond to (fig. 2 228) the first descriptive title (fig. 2 212 plant)] 
“generating a plurality of clusters, each cluster of the plurality of clusters including at least one content item of the plurality content items of the set of content items;”[ generating a plurality of clusters (0034, the respective set of images determined to be responsive to the query suggestion for which the query suggestion group is selected; fig. 2 220, set of images as result of different query suggestions stalk, plant, leaves, garden), each cluster of the plurality of clusters(0034, the respective set of images determined to be responsive to the query suggestion for which the query suggestion group is selected; fig. 2 220, set of images as result of different query suggestions stalk, plant, leaves, garden) including at least one content item of the plurality content items of the set of content items (0034, respective set of images)] 
“determining a plurality of cluster titles, each cluster title of the plurality of cluster titles corresponding to a respective cluster of the plurality of clusters; and”[ determining a plurality of cluster titles (fig. 2b 224,), each cluster title (fig. 2b 224,)of the plurality of cluster titles ((fig. 2 224; rhubarb stalk, rhubarb plant, rhubarb leaves, rhubarb garden))corresponding to a respective cluster of the plurality of clusters(0034, the respective set of images determined to be responsive to the query suggestion for which the query suggestion group is selected; fig. 2 220, set of images as result of different query suggestions stalk, plant, leaves, garden)] 
“presenting the plurality of cluster titles concurrently with the presentation of the plurality of content items.”[ presenting the plurality of cluster titles (fig. 2b 224) concurrently with the presentation of the plurality of content items (fig. 2b, sr11-2-sr21-1)]

Claim 16:
Cardell discloses:
“The computer-implemented method of claim 15, wherein: the content items in the corpus of content items are associated with one or more content tags; and” [the content items in the corpus of content items are associated with one or more content tags (0021, index to identify resources that are relevant to the query; 0021, identifies the resources in the form of search results.)]
“identifying the set of content items from the corpus of content items relating to the plurality of input characters includes at least partially matching the plurality of input characters with the one or more content tags of the content items in the corpus of content items, wherein partially matching the plurality of input characters with the one or more content tags of the content items in the corpus of content items includes determining that a comparison of the plurality of input characters with the one or more content tags of the content items in the corpus of content items exceeds a threshold similarity.”  [identifying the set of content items from the corpus of content items relating to the plurality of input characters includes at least partially matching the plurality of input characters with the one or more content tags of the content items in the corpus of content items (0021, identifies a resource or provides information (i.e. tags) that satisfies a particular query (i.e. input characters)), wherein partially matching the plurality of input characters with the one or more content tags of the content items in the corpus of content items(0021, identifies a resource or provides information that satisfies a particular query) includes determining that a comparison of the plurality of input characters with the one or more content tags of the content items in the corpus of content items exceeds a threshold similarity(0021, ranked based on scores related to the resources identified by the search results)]
Claim 17:
Cardell discloses:
“The computer-implemented method of claim 15, wherein identifying the set of content items from the corpus of content items relating to the plurality of input characters includes comparing an input feature vector corresponding to the plurality of input characters with a plurality of feature vectors corresponding to the content items in the corpus of content items.”[ wherein identifying a set of content items (0021, identify resources that are relevant to the queries) from a corpus of content items (fig. 1 105 )relating to the plurality of input characters (0021, relevant to the query) includes comparing an input feature vector (0026, search interface) corresponding to the plurality of input characters (0021, relevant to the query) with a plurality of feature vectors (0026, query suggestion groupings 136 are arranged in a row) corresponding to the content items in the corpus of content items(fig. 1 105 )]  
Claim 18:
Cardell discloses: “The computer-implemented method of claim 15, wherein identifying the set of content items from the corpus of content items relating to the plurality of input characters includes comparing the plurality of input characters with a plurality of elements of a plurality of feature vectors corresponding to the content items in the corpus of content items, wherein the plurality of elements correspond to textual information associated with the content items in the corpus of content items.”[ wherein identifying a set of content items (0021, identify resources that are relevant to the queries) from a corpus of content items (fig. 1 105 )relating to the plurality of input characters (0021, relevant to the query) includes comparing the plurality of input characters with a plurality of elements(fig. 2 210-216, stalk, plant, leaves, garden) of a plurality of feature vectors (0026, query suggestion groupings 136 are arranged in a row) corresponding to the content items in the corpus of content items(fig. 1 105 ), wherein the plurality of elements correspond to textual information (fig. 2 210-216, stalk, plant, leaves, garden)associated with the content items in the corpus of content items(fig. 1 105 ),]  
Claim 19:
Cardell discloses: “The computer-implemented method of claim 15, further comprising: clustering the set of content items into a second plurality of clusters, and wherein the plurality of descriptive titles corresponds the second plurality of clusters.”  [clustering the set of content items into a second plurality of clusters (fig. 2 220; 220 for each query suggestion group), and wherein the plurality of descriptive titles (0028, the textual data) corresponds the second plurality of clusters (fig. 2 220; 220 for each query suggestion group)]
Claim 20:
Cardell discloses: “The computer-implemented method of claim 19, wherein the content items in each of the second plurality of clusters are ranked and an image with a highest rank is provided with the auto-completion options.”[ wherein the content items in each of the second plurality of clusters are ranked (0030, ranking of the images) and an image with a highest rank (0030, top 3) is provided with the auto-completion options (fig. 2 210, slack)]

Allowable Subject Matter
Claims 2-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/            Primary Examiner, Art Unit 2167